Citation Nr: 1335439	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO denied service connection for a low back disability.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once VA provides an examination, that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). A medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). Here, the January 2011 examiner opined that the Veteran's low back disability was not caused by or a result of military service due to the lack of documentation of a back disability following the Veteran's separation from service. In doing so it appears that the examiner did not take into account the Veteran's statements concerning low back pain since service. Under Dalton, this opinion is inadequate, and therefore the Board must remand for a new opinion.

While on remand, efforts should be made to obtain any further medical records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and authorize for release any other relevant medical records, and then make appropriate efforts to obtain any records so identified.

All actions to obtain these records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide the records, if able.

2. After undertaking the development listed above to the extent possible, return the Veteran's claims file to the examiner who conducted the January 2011 VA examination (or another qualified medical professional, if that examiner is not available). The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the disability was incurred in or aggravated by service?

A detailed rationale supporting the examiner's opinion should be provided. A medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


